THE THIRTEENTH COURT OF APPEALS

                                     13-18-00484-CV


 Robert K. Nelson, Mayor; Julie Estlinbaum, Councilwoman, Position 1; Bill Cornman,
               Councilman, Position 2; and the City of Bay City, Texas
                                         v.
                                 Robert Neal Head


                                    On Appeal from the
                     23rd District Court of Matagorda County, Texas
                                Trial Cause No. 18-H-0296


                                       JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERS judgment in

accordance with its opinion for dismissal for want of jurisdiction. Costs of the appeal are

adjudged against appellee, Robert Neal Head.

      We further order this decision certified below for observance.

November 26, 2019